DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The preamble to claim 1 recites “A plasma purge method that is performed after dry cleaning in a process container and before applying a deposition process to a substrate, the plasma purge method comprising”. The body of the claim refers back to “the process container”, of the preamble, which in turn defines the state of the process container (i.e., after drying cleaning and before applying a deposition process). As such, the preamble is interpreted to give “life, meaning and vitality” to the claim because it results in a manipulative difference to claimed steps of the method. The preamble is therefore given patentable weight and serves to limit the claimed steps to be performed after a dry cleaning process in the process container and before applying a deposition process to a substrate in the process container. See MPEP 2111.02, II.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, the limitation “a temperature that enables a compound generated by reducing the fluorine compound to sublimate” is ambiguous and therefore indefinite because the scope of the claim cannot be ascertained. First, the point of sublimation is dependent not only upon temperature but also pressure, such that the temperature necessary to sublimate a particular compound will vary depending upon the applied pressure (here, the pressure of the process container). The claim therefore should include the applied pressure such as “…to sublimate within a vacuum atmosphere”, as supported by the Instant Specification at para. 0051. 
Second, the limitation is ambiguous because the claim does not specify a particular compound upon which the sublimation temperature is based. Since every compound has particular physical properties (e.g., melting point, sublimation point), the claimed temperature is not definite without a corresponding compound. Instead, the claim is directed towards any fluorine compound that may be produced by reducing any of the fluorine compounds generated by the dry etching step. Since the sublimation temperature is not anchored to a particular compound, the scope of the claim is variable, and therefore indefinite. Applicant may overcome this by directly claiming the compound, aluminum trifluoride.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Demos et al. (US 6626185 B2) in view of Poh et al. (US 20080295867 A1).
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited prior art. 
1. Demos discloses a plasma purge method that is performed after dry cleaning in a process container [Abstract; claim 1, “(d) introducing a cleaning gas comprising a fluorine-based gas into the CVD chamber”] and before applying a deposition process to a substrate [col. 4, lines 43-45, “cleaning step can be performed immediately prior to or following the deposition of one or more layers on one or more semiconductor substrate in the chamber”] the plasma purge method comprising: 
(a) activating and supplying a first process gas containing Cl2 in the process container [claim 1, “(d) introducing a cleaning gas comprising a fluorine-based gas into the CVD chamber”, “(e) forming a high density plasma by exposing the cleaning gas to an inductive field”; claim 12, "wherein the cleaning gas further comprises a discharge stabilization gas”, claim 13, “wherein the discharge stabilizing gas is selected from the group consisting of….Cl2” ]; and 
(b) activating and supplying a second process gas containing H2 and O2 in the process container. 
As discussed above in Claim Interpretation, the preamble has been afforded patentable weight such that the claimed plasma purge method must be performed “after dry cleaning in a process container”. Here, step (d) introducing a cleaning gas, of Demos, is sufficient to meet the limitation of a “dry cleaning process” (even if the cleaning gas is only in the chamber for a negligible time period before step (e) of plasma ignition) because it is a dry cleaning gas that has a cleaning effect (e.g., fluorine-based gas). After introducing the cleaning gas in step (d), the method of Demos then forms a high density plasma from the cleaning gas (which may include chlorine gas as a stabilizing gas [claim 13]) and therefore meets the limitation of “(a) activating and supplying a first process gas containing Cl2 in the process container”. Hence, step (d) of Demos can be interpreted to read on both the dry cleaning process (for a first time period before plasma ignition), and the step of supplying a first process gas (for a second time period during and after plasma ignition) by virtue of the introducing step (d) occurring before plasma ignition (e).  
Demos fails to explicitly disclose:
(b) activating and supplying a second process gas containing H2 and O2 in the process container. 
However, Poh et al. (US 20080295867 A1) teaches an H2 passivation step (i.e., activated H2/O2) after a fluorine-dry cleaning step [para. 0037-38], where “an H.sub.2-passivation step is performed to the CVD chamber 100 to remove the fluorine remaining inside the chamber 100 after the step of cleaning the turbo pump 150, by means of reactions between hydrogen and fluorine. The reaction gas used therein may include H.sub.2, Ar and O.sub.2, and plasma is generated from the reaction gas with suitable RF power allowing reactions between hydrogen and fluorine to occur.” [para. 0037].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of cleaning a deposition chamber using fluorine-based cleaning gas, of Demos, to include an H2 passivation step of supplying hydrogen and oxygen plasma after a step of using a fluorine-based cleaning gas to clean a deposition chamber, of Poh, in order to remove fluorine remaining inside the chamber, as taught by Poh [para. 0037]. 
2. Modified Demos discloses the plasma purge method according to claim 1, wherein (b) is performed after (a) [Poh, para. 0037]. 
4. Modified Demos discloses the plasma purge method according to claim 1, wherein the dry cleaning is performed by supplying a fluorine-containing gas in the process container [Demos, claim 1, “fluorine-based gas”] , and wherein in (a), a fluorine compound generated by the dry cleaning is reduced [claim 1, “(e) forming a high density plasma by exposing the cleaning gas to an inductive field”; claim 12, "wherein the cleaning gas further comprises a discharge stabilization gas”, claim 13, “wherein the discharge stabilizing gas is selected from the group consisting of….Cl2”].
7. Modified Demos discloses the plasma purge method according to claim 1, wherein the first process gas [Demos, claim 1,  step (e)] and the second process gas are activated by plasma [Poh, para. 0037]. 
8. Modified Demos discloses the plasma purge method according to claim 1, wherein the first process gas is activated by plasma outside the process container [claim 7, “the RF antenna coil is disposed external to the chamber”]. 
9. Modified Demos discloses the plasma purge method according to claim 1, wherein the second process gas is activated by plasma inside the process container [Poh, para. 0037, “from the reaction gas with suitable RF power”]. 

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Demos et al. (US 6626185 B2) in view of Poh et al. (US 20080295867 A1), as applied to claims 1-2, 4, and 7-9 above, and further in view of Akae et al. (US 20110318937 A1). 
3. Modified Demos discloses the plasma purge method according to claim 1, but fails to explicitly disclose:
wherein (a) and (b) are repeated. 
However, Akae discloses a method of cleaning a deposition process vessel [Abstract], comprising:
[0018] FIG. 9 is a gas supply timing chart showing a situation in which the supply of the fluorine-containing gas is performed in an alternating manner in relation with the supply of the oxygen-containing gas and the hydrogen-containing gas.
[0107] In the cleaning step, at least one or both of the O.sub.2 gas and the H.sub.2 gas may be activated with plasma when supplied. By activating the O.sub.2 gas and/or the H.sub.2 gas with plasma, it is possible to generate reactive species of higher energy. Further, the etching rate may be increased by adding the reactive species to the NF.sub.3 gas.
[0123] Further, in the present disclosure, as shown in FIG. 9, a deposit including a thin film adhering to the inside of the reaction tube can also be removed by alternately supplying a fluorine-containing gas and an oxygen-containing gas plus a hydrogen-containing gas, as the cleaning gas, into a heated reaction tube kept at a pressure less than the atmospheric pressure. In other words, cleaning can also be implemented by alternately repeating the supply of the fluorine-containing gas into the heated reaction tube (kept at a pressure less than the atmospheric pressure) and the supply of the oxygen-containing gas and the hydrogen-containing gas into the heated reaction tube (kept at a pressure less than the atmospheric pressure).
[0130] In the cleaning operation of Example 1, the internal temperature of the process chamber was set equal to 600.degree. C.
[0140] Samples of a poly-Si film, a SiN film, a SiCN film and a SiO film were prepared and subjected to cleaning through the use of a NF.sub.3 gas added with the O.sub.2 gas and the H.sub.2 gas as a cleaning gas, after which the etching rate of each of the samples was measured. In the cleaning operation of Example 2, the internal temperature of the process chamber was set equal to 600.degree. C.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating the deposition chamber with only one fluorine-based cleaning gas [Demos, claim 1] followed by one H2/O2 passivation plasma to remove residual fluorine [Poh, para. 0037], of modified Demos, to include repeating fluorine-based cleaning step and H2/O2 plasma in an alternating fashion, of Akae, in order to ensure complete removal of a deposited thin film adhering to the inside of the process chamber, as taught by Akae [para. 0123]. 
5. Modified Demos discloses the plasma purge method according to claim 4, wherein (a) is performed at a temperature that enables a compound generated by reducing the fluorine compound to sublimate [Akae, para. 0140, “600.degree. C.”]. 
Demos and Poh are both silent towards a temperature for cleaning and plasma passivating the chamber, respectively. However, Akae discloses a single temperature for both fluorine-based cleaning gas, and a H2/O2 based cleaning plasma, that is effective in removing films deposited in a deposition chamber [para. 0130, 0140], and can be used in an alternating method of switching between the cleaning gases. 
As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating the deposition chamber with a fluorine-based cleaning gas [Demos, claim 1] followed by one H2/O2 passivation plasma to remove residual fluorine [Poh, para. 0037], of modified Demos, to include repeating fluorine-based cleaning step and H2/O2 plasma in an alternating fashion and at a temperature of 600 degrees Celsius, of Akae, because the conditions ensure complete removal of a deposited thin film adhering to the inside of the process chamber, as taught by Akae [para. 0123, 0130, 0140]. 
6. Modified Demos discloses the plasma purge method according to claim 1, wherein (a) and (b) are performed at a same temperature [Akae, Fig. 9, para. 0123; para. 0140, “600.degree. C.”].
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xi et al. (US 5849092 A) discloses a method for removing particles and residue that build up inside a substrate processing system during a substrate processing operation, without overetching system components, is described. One method includes the steps of: flowing an etchant gas comprising chlorine trifluoride (CIF.sub.3), diluted with an inert carrier gas, into a processing chamber after completion of the substrate processing operation. [Abstract].
Comita et al. (US 6042654 A) discloses a method of cleaning post deposition deposits from a processing chamber by providing a chlorine gas (Cl.sub.2), forming chlorine radicals and reacting the chlorine radicals with the deposits.
Jang et al. (US 20040007248 A1) discloses a method for improving reliability of reaction apparatus comprising the steps of preparing at least one of an etching apparatus and a deposition apparatus, each of the apparatuses using a chlorine series gas, and generating a plasma including at least one of hydrogen and nitrogen in one of the etching apparatus and the deposition apparatus to remove a residual remaining in a reaction unit of the apparatus [Abstract]. 
Fukiage (US 20070128876 A1) discloses a chlorine or fluorine plasma chamber cleaning for pe-cvd apparatus [claims 1-9].
Okada et al. (US 20080282976 A1) discloses a purging step comprising supplying hydrogen and oxygen radicals [claim 1] generated by plasma [claim 4] after a fluorine gas based dry cleaning process [claims 13-14]. 
Sakai (US 20110059600 A1) discloses supplying hydrogen and oxygen [para. 0091] followed by chlorine [para. 0093] in a cycle of repeated steps [Fig. 8, “(2) Modifying + Cleaning Process”]. 
Umehara (US 20180282862 A1) disclose a method for reducing metal contamination and film deposition apparatus [Abstract], comprising: activating hydrogen and oxygen [claim 1] using plasma [claim 9] after a fluorine gas dry cleaning process [claim 1; para. 0036, “ClF.sub.3”]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713